DETAILED ACTION
This office action is responsive to communication filed on April 28, 2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed March 18, 2021 was received and has been considered by the Examiner.
Rejoinder
Claim 18 is allowable. The restriction requirement among Species 1-6 , as set forth in the Office action mailed on December 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 24, 2020 is withdrawn.  Claim 19, directed to a species being rejoined is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter S. Park (Reg. 60,719) on May 4, 2021.

The claims are amended as follows:

Claim 6, Page 3
Line 1 of Claim 6, insert -- device -- after “image sensor”

Claim 7, Page 3
Line 1 of Claim 7, insert -- device -- after “image sensor”

Claim 8, Page 4
Line 1 of Claim 8, insert -- device -- after “image sensor”

Claim 9, Page 4
Line 1 of Claim 9, insert -- device -- after “image sensor”


Claim 10, Page 5
Line 1 of Claim 10, insert -- device -- after “image sensor”

Claim 11, Page 5
Line 1 of Claim 11, insert -- device -- after “image sensor”

Claim 12, Page 5
Line 5 of Claim 12, delete “first sensing” and insert -- second -- in its place

Claim 13, Page 6
Line 2 of Claim 13, delete “a” and insert -- the -- before “first sense current”

Claim 15, Page 6
Line 6 of Claim 15, delete “the” and insert -- a -- before “threshold value”

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is amended to recite all of the limitations of previously objected-to claim 2, and is thus allowed for the reasons provided with respect to claim 2 on pages 14 and 15 of the Office Action filed February 2, 2021.



	Consider claim 12, the prior art of record does not teach nor reasonably suggest that the second pixel comprises: a first current-voltage converter configured to receive the first light current, which is obtained by removing the mirrored current from a first sense current based on the first light, and convert the first light current into a first voltage; a first time-variation circuit configured to amplify a variation of the first voltage to a first amplified voltage; and a first event determination circuit configured to compare the first amplified voltage with a threshold value, and output the first event signal based on a result of the comparison, in combination with the other elements recited in claim 12.

	Claims 13-17 are allowed as depending from an allowed claim 12.

	Claim 18 is allowed for the reasons provided on pages 13 and 14 of the Office Action filed February 2, 2021.

	Claims 19 and 20 are allowed as depending from an allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696